Citation Nr: 0837946	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for subacromial deep compression of the right 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over the veteran's claims 
file was subsequently transferred to the Buffalo, New York, 
RO.

The Board notes that in written argument submitted in October 
2008, the veteran's representative stated that the veteran is 
claiming entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This claim has not been addressed by the 
originating agency.  Therefore, it is referred to the 
originating agency for appropriate action.  


REMAND

The veteran has not been afforded a VA examination to 
determine the current degree of severity of his right 
shoulder disability since the pre-discharge examination 
performed by VA in July 2003.  In the written argument 
submitted in October 2008, the veteran's representative 
alleged that the veteran's right shoulder disability has 
increased in severity since July 2003 and that the case 
should be remanded for the purpose of affording the veteran a 
current VA examination.  

The VA's duty to assist the appellant includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In light of the representative's contention that 
the disability has increased in severity since the VA 
examination, the Board agrees that the veteran should be 
afforded another VA examination.

The Board also notes that the veteran has not been provided 
the notice required in connection with an initial-rating 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the appellant and his 
representative providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
outstanding records pertaining to post-
service treatment or evaluation of his 
right shoulder disability, or the 
identifying information and any necessary 
authorization for VA to obtain the 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to provide a copy of the evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected right 
shoulder disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right shoulder 
disability on the veteran's ability to 
work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




